Citation Nr: 1616138	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  10-11 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty form July 1976 to October 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a June 2015 decision, the Board denied the Veteran's service-connection claim for asthma.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims.  In January 2016, the parties before the Court signed a Joint Motion for Remand, which the Court granted in a January 19, 2016 Order.  The Court's Order remanded the Veteran's appeal to the Board for action consistent with the terms of the Joint Motion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In a January 2016 Joint Motion for Remand, both the Veteran and VA agreed that this appeal should be remanded so that the Veteran may undergo a new VA respiratory examination, and so that VA may obtain a new opinion addressing the etiology of the Veteran's asthma.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records relevant 
to treatment the Veteran may have received for asthma that are not already associated with the record.

2.  Schedule the Veteran for a VA respiratory 
examination to determine the etiology of the Veteran's asthma.  Upon review of the claims file, and after examination of the Veteran, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran's asthma had its onset in, or is otherwise related to his period of active duty service from 1976 to 1979.  

In providing a response, the examiner should specifically comment upon the documented complaints of, and treatment for wheezing, rhonchi and productive coughing during service.  The examiner should also address the conflicting medical opinion evidence of record, which includes a negative nexus opinion from an April 2015 medical officer (linking the Veteran's asthma to his history of smoking, rather than service) and a positive opinion from a May 2015 VA examiner (linking the Veteran's asthma to service, to include exacerbations around dust and work environment elements).  

3. Then, readjudicate the appeal.  If the benefit sought 
remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




